Name: Commission Regulation (EEC) No 810/79 of 25 April 1979 fixing the coefficients to be applied to production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d' Ente)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 4. 79 Official Journal of the European Communities No L 104/ 11 COMMISSION REGULATION (EEC) No 810/79 of 25 April 1979 fixing the coefficients to be applied to production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) whereas, since the differences in size category depend on the basic product, the same coefficients should apply to the minimum producer price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 11 52/78 (2 ), and in particular Article 3c thereof, Whereas for tomato concentrates the application of coefficients to be applied to the aid for a product with defined commercial characteristics has shown the need , in the case of the lowest concentrations, to fix coefficients more closely related to the dry extract content of the products concerned ; whereas, on the other hand, provision can be made for simplifying the coefficients for the various forms of packing ; Whereas, because of the diversity of commercial size categories for prunes, the amount of production aid must be fixed for a product with defined commercial characteristics ; whereas, therefore, coefficients to be applied to that amount should be fixed so as to take account of the differences in relation to size category ; For the 1979/80 marketing year, the coefficients to be applied :  to production aid for tomato concentrates shall be as shown in Annex I hereto,  to production aid for prunes and to the minimum producer price shall be as shown in Annex II hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 144, 31 . 5 . 1978 , p . 1 . No L 104/ 12 Official Journal of the European Communities 26 . 4 . 79 ANNEX I Coefficients to be applied to production aid for tomato concentrates Dry extract content Immediate Immediate Immediate Immediate packings less than 0 15 kg Not less than (%) But less than (%) Immediate packings of I S kg or over packings less than 1 -5 kg but not less than 0-7 kg packings less than 0-7 kg but not less than 0-25 kg packings less than 0-25 kg but not less than 015 kg 1 "i 14 57-5 62-7 65-5 73-6 79-3 \i 16 62-8 68-4 71-6 80-4 86-7 16 18 681 74-2 77-6 87-2 94-0 18 20 73-5 80-1 83-8 941 101-4 20 22 78-8 85-9 89-8 100-9 108-7 22 24 84-1 91-7 95-9 107-6 116-1 24 26 89-4 97-4 101-9 114-4 123-4 26 28 94-7 103-2 108-0 121-2 130-7 28 30 1000 109-0 114-0 128 0 138-0 30 32 105-3 114-8 120-0 134-8 145-3 32 34 1 10-6 120-6 1261 141-6 152-6 34 36 1 1 5*9 126-3 132-1 148-4 159-9 36 38 121-2 132-1 138-2 155-1 167-3 38 40 126-6 138-0 144-3 1620 174-7 40 42 131-9 143-8 150-4 168-8 182-0 42 93 137-2 149-5 156-4 175-6 189-3 93 100 390-0 All packings 26 . 4 . 79 Official Journal of the European Communities No L 104/ 13 ANNEX II Coefficients to be applied to the production aid for prunes and to the minimum price to be paid to producers of dried Ente plums Size categories Coefficients Number per 500 g of dried Ente plums, or of prunes, having a humidity factor of 21 to 23 % 122 and above 120 118 116 114 112 110 108 106 104 102 100 99 98 96 94 92 90 88 86 84 82 80 78 77 76 74 72 70 68 66 64 62 60 58 56 55 54 52 50 48 46 44 42 40 38 36 34 33 32 and less 40 000 50000 52-732 54-550 56-368 58186 60-000 61-822 63-640 65-458 67-276 69-094 70-000 70-912 72-730 74-548 76-366 78-184 80-000 81-820 83-638 85-456 87-274 89-092 90-000 90-910 92-728 94-546 96-364 98-182 100-000 101-818 103-636 105-454 107-272 109-090 110-000 110-908 112-726 114-544 116-362 118-180 1 20-000 121-816 123-634 1 25-452 127-270 129088 130-000 130-906